            Case 1:21-cv-00421-AWI-SAB Document 3 Filed 03/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   WILLIAM J. GRADFORD,                                Case No. 1:21-cv-00421-AWI-SAB

11                  Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
12          v.                                           PAUPERIS

13   ANDY GRAY,                                          (ECF No. 2)

14                  Defendant.

15

16          William J. Gradford (“Plaintiff”), proceeding pro se in this action, filed an application to

17 proceed in forma pauperis pursuant to 28 U.S.C. § 1915 on March 15, 2021. (ECF No. 2.)

18 Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.

19 Notwithstanding this order, the Court does not direct that service be undertaken until the Court
20 screens the complaint in due course and issues its screening order.

21          Accordingly, the Court HEREBY GRANTS Plaintiff’s motion to proceed in forma

22 pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:      March 17, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
